           Case 7:17-cv-03520-PMH Document 21 Filed 08/31/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY D. AMAKER,

                                 Plaintiff,                        ORDER OF SERVICE

                         -against-                                 17-CV-03520 (PMH)

 K. GERBING, et al.

                                 Defendants.

PHILIP M. HALPERN, United States District Judge:

        Plaintiff commenced this pro se action while he was incarcerated at Bare Hill Correctional

Facility, in the custody of the New York State Department of Corrections and Community

Supervision (DOCCS), but he has since been released. 1 By order dated October 15, 2019, the

Court held that Plaintiff’s complaint failed to state a claim on which relief could be granted but

permitted Plaintiff to file an amended complaint. (Doc. 14). On January 13, 2020, Plaintiff filed

an Amended Complaint. (Doc. 18). On February 21, 2020, the case was reassigned to Judge

Roman, and on March 2, 2020, Judge Roman issued an Order to Amend, granting Plaintiff leave

to file a Second Amended Complaint to replead his claims against Lieutenant John Doe. (Doc. 20).

On April 3, 2020, this case was reassigned to me. To date, Plaintiff has not filed a Second Amended

Complaint.

                                     STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief from a defendant who

is immune from such relief. 28 U.S.C. § 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir.


       1
         Plaintiff’s original complaint was dismissed without prejudice to refiling; on August 26,
2019, the Court reopened this action. See Doc. 12.
         Case 7:17-cv-03520-PMH Document 21 Filed 08/31/20 Page 2 of 4




2007). The Court must also dismiss a complaint when the Court lacks subject matter jurisdiction.

See Fed. R. Civ. P. 12(h)(3).While the law mandates dismissal on any of these grounds, the Court

is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009),

and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted)

(emphasis in original).

                                           ANALYSIS

A.     Lieutenant John Doe

       Plaintiff names Lieutenant John Doe as a defendant in the caption of the Amended

Complaint, however, Plaintiff fails to plead any facts in the body of the pleading about what

Lieutenant John Doe did or failed to do that violated Plaintiff’s rights. Judge Roman’s March 2,

2020 Order granted Plaintiff leave to further amend within 30 days of the date of that order to

replead his claims against Lieutenant John Doe. To date, Plaintiff has not filed a second amended

complaint. Accordingly, the Court deems the Amended Complaint the operative pleading, and

dismisses Plaintiff’s claims in the Amended Complaint against Lieutenant John Doe for failure to

state a claim on which relief can be granted. 28 U.S.C. § 1915A(b)(1).

B.     Service on the Remaining Defendants

       The Clerk of Court is directed to issue summonses as to Defendants Otisville

Superintendent K. Gerbing; Otisville Deputy of Security P. Early; Otisville Deputy Superintendent

of Administration S. Roberts; Otisville Deputy Superintendent of Programs S. Bennett; Nurse P.

Wolff; Dr. Gusman; Correction Officer J. Rio; Correction Officer K. Barber; Commissioner

Anthony J. Annucci; Deputy Commissioner J. McCoy; Director of Special Housing D. Venetozzi;

and Deputy Commissioner of Facility Operations J. Bellnier.




                                                2
           Case 7:17-cv-03520-PMH Document 21 Filed 08/31/20 Page 3 of 4




       Plaintiff is directed to serve the summons and Amended Complaint on each Defendant

within 90 days of the issuance of the summons. 2 If within those 90 days, Plaintiff has not either

served the Defendants or requested an extension of time to do so, the Court may dismiss the claims

against the Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to

prosecute.

C.     Local Civil Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of service

of the Amended Complaint, Defendants must serve responses to those standard discovery requests.

In their responses, Defendants must quote each request verbatim. 3

                                        CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Court deems Plaintiff’s Amended Complaint the operative complaint, and dismisses

Plaintiff’s claims in the Amended Complaint against Lieutenant John Doe for failure to state a

claim on which relief can be granted.




       2
        Because Plaintiff is not proceeding IFP, he is not entitled to assistance from the United
States Marshals Service in serving the defendants.
       3
        If Plaintiff would like copies of those discovery requests before receiving any responses
and does not have access to the website, Plaintiff may request them from the Court’s Pro Se Intake
Unit.

                                                3
           Case 7:17-cv-03520-PMH Document 21 Filed 08/31/20 Page 4 of 4




         The Court also directs the Clerk of Court to issue summonses for Defendants K. Gerbing;

P. Early; S. Roberts; S. Bennett; P. Wolff; Dr. Gusman; J. Rio; K. Barber; Anthony J. Annucci; J.

McCoy; D. Venetozzi; and J. Bellnier.

         Local Civil Rule 33.2 applies to this action.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

                                                   SO ORDERED:

Dated:     New York, New York
           August 31, 2020

                                                  PHILIP M. HALPERN
                                                  United States District Judge




                                                  4
